Concurring Opinion by
Judge Mencer :
I concur in the result reached by the majority. However, I cannot agree that the appellee’s mobile home remained a mobile home because of the definition in the county zoning ordinance. I believe it remained a mo*364bile home because its corners only were supported on masonry blocks and that it would remain a mobile home until it was placed on a concrete block foundation, which was the factual situation considered in Anstine v. Zoning Board of Adjustment, 411 Pa. 33, 190 A. 2d 712 (1963). Once it would be placed on a concrete block foundation,' in the words of Anstine, “the structural construction of this home differs from that of a conventional home only to the extent that it is of a smaller scale. The degree of difficulty in physically moving the structure is the same. Setting aside for the moment all niceties of definition, . . . [placing the structure on a concrete block foundation] envisons the maintenance of a permanent and immobile house within this residential area.” Id. at 40, 190 A. 2d at 716.
My review of the facts of this case convinces me that here the appellee’s mobile home remained a mobile home and did not become an immobile house or residence, as occurred under the factual situation in Anstine. Therefore, I concur in the result reached by the majority. However, once a mobile home becomes converted to an immobile house then it must be thereafter treated as a dwelling or residence and is an allowable use in a district zoned residential.
The language in Anstine indicating that the presence of a mobile home “would aesthetically injure the neighborhood or would lower the values of adjoining properties” was obiter dictum. Once the Anstine Court concluded that factually they were dealing with an immobile house and not a mobile home, then their lengthy discussion of a mobile home’s aesthetic injury to the neighborhood or its adverse import on adjacent property values was surely dictum. The majority’s reliance on such language to decide this ease fails to answer initially the crucial question as to whether there is a mobile home or an immobile house on appellee’s property.
*365Under the Anstine language, followed by the majority here, it is only when a mobile home is involved that we may consider its aesthetic consequences and adverse import on property values. However, the majority in the present case either assumes that appellee has a mobile home or concludes so by the definition used in the ordinance, whereas I would decide by the “foundation” and “mobility” test of Anstine, rather than by the “definition” test utilized in this case.